Citation Nr: 1021179	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  06-31 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right shoulder injury, to include a right rotator cuff tear.

2.  Entitlement to service connection for a right hip and 
groin disability, to include mild degenerative joint disease 
of the right hip.

3.  Entitlement to service connection for a back disability, 
to include degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Albuquerque, New Mexico, 
Regional Office (RO) that, in pertinent part, denied the 
Veteran's claims for service connection for residuals of a 
right shoulder injury, a right hip and groin condition, and a 
back disorder.  

In July 2007, the Veteran testified at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is associated with the claim 
folder. 

On appeal in April 2008 and March 2009, the Board remanded 
the case for a VA orthopedic examination.  

The issues have been recharacterized to better reflect the 
evidence.

In a June 2005 statement, the Veteran appeared to raise an 
informal claim of service connection for depression.  In 
documents submitted with the September 2005 notice of 
disagreement, the Veteran appeared to raise informal claims 
of service connection for a urinary tract disorder, 
impotence, and nervousness due to exposure to herbicides.  
These issues have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  


FINDINGS OF FACT

1.  The preponderance of the evidence shows no relationship 
between a right rotator cuff tear and service.

2.  The preponderance of the evidence shows no relationship 
between mild degenerative joint disease of the right hip and 
right groin pain and service.

3.  The preponderance of the evidence shows no relationship 
between degenerative disc disease of the lumbar spine and 
service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right rotator 
cuff tear are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.102, 3.303 (2009).

2.  The criteria for service connection for mild degenerative 
joint disease of the right hip and right groin pain are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2009).

3.  The criteria for service connection for degenerative disc 
disease of the lumbar spine are not met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.102, 3.303 (2009)







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by 
letters dated in 
May 2005 and August 2005.  The notification substantially 
complied with the specificity requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) identifying the five 
elements of a service connection claim; and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection are being denied.  Accordingly, 
any defect with respect to that aspect of the notice 
requirement is rendered moot.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has obtained STRs, assisted the Veteran in obtaining 
evidence, afforded the Veteran a physical examination, and 
provided the Veteran the opportunity to give testimony before 
the Board.  All known and available records relevant to the 
issueson appeal have been obtained and associated with the 
Veteran's claim file.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claims at this time.
 
II.  Analysis

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, service connection may also be allowed on 
a presumptive basis for certain chronic disabilities, to 
include arthritis, if the disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. 
§§ 3.307, 3.309.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran claims that his right shoulder disability, right 
hip and groin disability, and low back disability were 
incurred in service.  Specifically, the Veteran contends that 
these injuries were the result of an accident that occurred 
when a tractor-trailer wheel that he was replacing exploded.  
He claims that he sought medical treatment for his injuries 
soon after getting out of the military, but that those 
private provider records have since been destroyed.  

A December 1965 induction examination report and a July 1968 
separation examination report disclose a normal clinical 
assessment of all systems.  

June 1983 treatment records indicate that the Veteran 
complained of right thigh and back pain after "working on a 
bike."  He stated that he had "never had this pain 
before."  The impression was muscle strain.

August 1993 to December 1993 treatment records indicate that 
the Veteran complained of pain in his right upper inner 
thigh.  The assessment was muscle strain.

An April 1998 X-ray revealed thoracic degenerative disease.

May 1998 treatment records indicate that the Veteran 
complained of groin pain "in the region of the right ischial 
tuberosity" for 3-4 years.  The Veteran denied known injury.  
He had had a herniorrhaphy done that same month.  Upon 
physical examination, the doctor noted a normal gait, normal 
lumbar spine range of motion, normal strength through the 
lower extremities, and normal hip range of motion.  
X-rays revealed some periostitis reaction along the ischial 
tuberosity bilaterally.  The impression was probable 
periostitis and possible chronic ligamentous injury at the 
insertion of the ischial tuberosity.  A subsequent MRI of the 
right hip revealed no evidence of stress fracture, synovitis, 
or other adjacent inflammatory process.  

An August 1998 X-ray of the right hip revealed mild symmetry 
of the acetabula, "probably reflecting an osteophyte arising 
from the right superolateral acetabulum."  The impression 
was "suspect mild DJD right hip."

The claims file contains a March 2003 letter submitted by 
R.T., which includes the following statement:

In October or November of 1967, while at work in 
the Motor Pool, I was present when [the veteran] 
sustained an injury.  He was fixing a flat tire of 
a truck when the steel ring blew off and actually 
threw [the veteran] into the air and then landing 
and injuring his right side.

January 2005 treatment records indicate that the Veteran 
complained of right shoulder pain for 30-40 years.  The 
clinician's notes state that "[the veteran] got hurt 
while he was in service - apparently twisted right 
shoulder."  The Veteran reported that the shoulder pain 
had worsened over time.  Upon physical examination, the 
clinician noted that the range of motion was limited by 
pain.  He described the shoulder as "stiff."  
Abduction was to 45 degrees.  The assessment was chronic 
right shoulder pain.

September 2005 treatment notes indicate that the Veteran's 
right shoulder was still hurting.  There was pain upon 
abduction and internal rotation.  Abduction was to 90 
degrees.  A MRI of the right shoulder revealed an articular 
tear of the rotator cuff near the junction between 
supraspinatus and infraspinatus tendons.  The doctor noted 
that "hyperintense signal within the subacromial/subdeltoid 
bursa may relate to the above noted tendon findings vs. an 
overlaying inflammatory process such as bursitis."  
Degenerative appearing changes involving the humeral head and 
acromiclavicular joint were also found.  A MRI of the 
cervical spine revealed multilevel disc and bony degenerative 
changes without subluxation.  Disc bulge or osteophyte/disc 
complex was seen at each level between C3 and C7 producing 
spinal canal stenosis at the C4-5 and C5-6 levels.  
Multilevel neural foraminal narrowing was also found.  The 
impression was cervical radiculopathy and right shoulder 
pain.  

September 2005 treatment notes indicate that the Veteran also 
complained of right thigh and hip pain.  A physical 
examination was within normal limits.

A June 2007 correspondence by J.L., DC, contains the 
following statement:

This letter is being written at the request of the 
above captioned patient to state that current 
symptomatology and x-ray findings in his lumbar 
spine are consistent with a fall that he described 
while he was in the military in 1967.  This 
information when correlated with his history of 
transient to intermittent lumbosacral pain since 
the accident, support a finding that his fall in 
1967 was the initial injury.

During the July 2007 hearing, the Veteran testified that he 
first sought medical treatment for injuries allegedly caused 
by the accident in 1969, and has continued to seek medical 
treatment, but that most of those records have been 
destroyed.

February 2009 treatment notes indicate that the Veteran 
complained of low back pain with tingling and numbness after 
picking up a heavy picture frame the month before.  He 
reported back pains "on and off" since a low back injury 
during the service.  Upon physical examination, straight leg 
raising was negative.  A neurological evaluation was within 
normal limits.  The assessment was "sciatic [illegible]."  

A June 2009 VA joints examination report indicates that the 
Veteran reported injuring his right shoulder, right hip, and 
back during service when a tire he was working on exploded, 
throwing him 15-20 feet in the air.  With respect to the 
right shoulder, he complained of pain and stiffness.  He 
experienced a flare-up every 2-3 weeks, which was 
precipitated by sleeping on his right side, during which he 
had trouble combing his hair.  With respect to the right hip, 
the Veteran complained of instability, pain, stiffness, and 
incoordination.  He reportedly could stand no more than one 
hour.  With respect to his low back, the Veteran complained 
of constant, sharp pain that radiated to his right hip and 
leg.  He also reported numbness, paresthesias, stiffness, 
weakness, and spasms.  He experienced a flare-up every 1-2 
months, which was precipitated by bending over, during which 
he could not bend over or lift anything.  The Veteran could 
walk more than a quarter of a mile, but less than one mile, 
and occasionally used a cane.  

Upon physical examination, there were no objective findings 
with respect to the right shoulder and right hip.  There was 
lumbar flattening and bilateral pain with motion of the 
thoracic sacrospinals.  The Veteran had a normal gait.  Motor 
and reflex examinations were normal.  X-rays showed very 
minimal spurring around the acromioclavicular joint, minimal 
degenerative changes in the right hip, and mild degenerative 
changes throughout the lumbar spine with early osteophytic 
spurring noted. 

The examiner reviewed the claim file, to include the 
chiropractor's June 2007 letter, and diagnosed right rotator 
cuff tear; mild degenerative joint disease, right hip; right 
groin pain; and degenerative disc disease, lumbar spine.  He 
opined that these conditions are less likely as not (less 
than 50/50 probability) caused by, a result of, or 
etiologically related to any incident during service.  The 
examiner explained that there were no chronic back, shoulder, 
or groin conditions established during active duty; no 
related treatment documented for any of these conditions 
during service; no abnormalities noted on the separation 
examination or the accompanying medical history provided by 
the Veteran; and no evidence of treatment for any of these 
conditions within one year of discharge.  

A November 2009 correspondence by J.L., DC, contains the 
following statement:

This letter is being written at the request of the 
patient to discuss correlation with current 
symptomatology and an accident he experienced in 
1967 while serving in the military.  He states that 
he was dealing with a tire that exploded and 
projected him into the air and he landed a 
substantial distance away from where he began.  
Reviewing examination and x-ray findings, there is 
diffuse mild thoracic lumbar endplate spurring and 
irritation of L5-S1 disc space.  [The Veteran] 
complains of frequent mid and lower back ache and 
stiffness with transient radiculopathy.  While it 
is impossible to definitively state what initiated 
[the Veteran's] symptomatology and spinal 
deterioration, it is certainly possible that this 
accident was a cause or at least a contributing 
factor to his pain.

The Board has considered whether presumptive service 
connection for chronic disease is warranted.  Under 38 C.F.R. 
§ 3.309(a), arthritis is regarded as a chronic disease.  
However, in order for the presumption to operate, such 
disease must become manifest to a degree of 10 percent or 
more within 1 year from the date of separation from service.  
See 38 C.F.R. § 3.307(a)(3).  As the evidence of record fails 
to establish any clinical manifestations of thoracolumbar 
spine or right hip arthritis within the applicable time 
period, the criteria for presumptive service connection on 
the basis of a chronic disease have not been satisfied.

With respect to service connection on a nonpresumptive basis, 
there is no mention in the Veteran's STRs of the alleged 1967 
accident.  However, from January 2003 through his July 2007 
Travel Board testimony, the Veteran has presented consistent 
and detailed accounts of the accident.  Furthermore, the 
claim file contains a "buddy" statement that corroborates 
the Veteran's testimony.  The Veteran's fellow serviceman is 
competent to state that which he observed in service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
finds the Veteran to be credible and concedes the Veteran's 
in-service accident.

The Veteran's STRs are negative for any complaints or 
findings of right shoulder, right hip and groin, or back 
disabilities.  The Veteran's July 1968 separation examination 
shows that his upper extremities, lower extremities, and 
spine were clinically evaluated as normal; he did not report 
any physical complaints on the accompanying medical history 
report.  There is also a significant lapse in time between 
the Veteran's 1968 separation and the first documented 
medical reports of his disabilities.  In 1998, 30 years after 
the Veteran's separation from the military, he was first 
diagnosed with suspect mild degenerative joint disease of the 
right hip and thoracic degenerative disease.  In September 
2005, the Veteran was first diagnosed with a right rotator 
cuff tear.  With respect to negative evidence, the fact that 
there were no records of any complaints, let alone treatment, 
involving the Veteran's conditions for many years weighs 
against the claims.  See Maxson v. West, 12 Vet. App. 453, 
459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000), [it was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints].  

June 2007 and November 2009 private medical opinions 
submitted by the Veteran's chiropractor show that the in-
service accident could be the cause of the Veteran's back 
disability.  These opinions are not very probative, however.  
The chiropractor did not indicate a review of the claim file, 
nor did he provide a definite opinion on the matter.  A 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).

On the other hand, the VA examiner reviewed the claim file, 
discussed the evidence, examined the Veteran, and provided a 
rationale for his opinion; thus it is shown to be a more 
probative opinion.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (the opinion of a physician that is based on a review 
of the entire record is of greater probative value than an 
opinion based solely on the veteran's reported history).

The Veteran has repeatedly stated that his right shoulder, 
right hip and groin, and low back disabilities are linked to 
his period of active military service.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Layno v. 
Brown, 6 Vet. App. 465 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  However, when the determinative 
issues involve a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu, supra.  The 
evidence does not show that the Veteran possesses medical 
expertise, nor is it contended otherwise.  Therefore, his 
opinion that these conditions are linked to his period of 
active military service is not competent evidence.  

The preponderance of the evidence is against the service 
connection claims for residuals of a right shoulder injury, a 
right hip and groin disability, and a back disability; there 
is no doubt to be resolved; and service connection is not 
warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Service connection for residuals of a right shoulder injury 
is denied.

Service connection for a right hip and groin disability is 
denied.

Service connection for a back disability is denied.




____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


